Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 18, 22 and 23, and SEQ ID NOs: 32 and its encoded protein of SEQ ID NO: 33 in the reply filed on 10/15/2019 is acknowledged.  
Claims 17, 21 and 24-28 are directed to non-elected inventions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Accordingly, claims 18, 22 and 23 in conjunction with the elected SEQ ID NO: 32 and its encoded protein of SEQ ID NO: 33 are examined on merits in this Office action.  This restriction is made FINAL.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 03/30/2021, 06/17/2021, 10/29/2021 and 04/04/2022 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 18, 22 and 23 are objected to because of the following informalities:  
Claims 18, 22 and 23 are objected for containing non-elected subject matter directed to SEQ ID NOs: 43, 44, 77, 78, 84, 85, 89, 90, 91, 92, 97 and 98.
	Appropriate action is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of increasing water use efficiency in a plant transformed with a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 33, wherein overexpression of said SEQ ID NO: 33 polypeptide in said transgenic results in said increase in water use efficiency or drought tolerance in said transgenic plant, does not reasonably provide enablement for  a nucleic acid sequence encoding a protein which has 90%  or 95% amino acid sequence identity to SEQ ID NO: 33 and a nucleotide sequence having 90% or 95% identity to SEQ ID NO: 32.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	Claims are broadly drawn to a method for producing a plant, the method comprising transforming a plant with a nucleic acid sequence molecule, wherein the nucleic acid molecule comprises: a) a first nucleic acid having a regulatory sequence capable of causing transcription in a plant: and b) a second nucleic acid encoding a polypeptide, wherein the polypeptide comprises an amino acid sequence that exhibits at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 33,  wherein said first and second nucleic acids are operably linked, wherein said second nucleic acid is heterologous to said first nucleic acid, and wherein expression of said second nucleic acid in a plant increases drought tolerance, thermo-tolerance, osmotic stress tolerance, and or water use efficiency as compared to a control plant of the same species lacking said nucleic acid molecule, or wherein the second nucleic acid sequence comprises a polynucleotide sequence that exhibits at least 90% or 95% nucleic acid sequence identity to the polynucleotide sequence of SEQ ID NO: 32, or wherein the second nucleic acid sequence encodes a polypeptide comprising an amino acid sequence that exhibits at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 32.
	Claim 18 is directed to a nucleotide sequence encoding a polypeptide having at least 90% sequence identity to instant SEQ ID NO: 33.
Making all possible single amino acid substitutions in an 537 amino acid long protein like that encoded by SEQ ID NO: 33 would require making and analyzing 19537 nucleic acid sequences; these proteins would have 98.81% identity to SEQ ID NO: 33.  Because nucleic acid sequences encoding proteins with 90% sequence identity to the 537 amino acid long SEQ ID NO: 33 would encode proteins with at least 53 random amino acid substitutions relative to SEQ ID NO: 33, many more than 19537 nucleic acid sequences would need to be made and analyzed.   
Claim 23 is directed to a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to instant SEQ ID NO: 33.
Making all possible single amino acid substitutions in an 537 amino acid long protein like that encoded by SEQ ID NO: 33 would require making and analyzing 19537 nucleic acid sequences; these proteins would have 98.81% identity to SEQ ID NO: 33.  Because nucleic acid sequences encoding proteins with 95% sequence identity to the 537 amino acid long SEQ ID NO: 33 would encode proteins with at least 26 random amino acid substitutions relative to SEQ ID NO: 33, many more than 19537 nucleic acid sequences would need to be made and analyzed.  
	The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (Ceres cDNA 12659859) encoding the protein of SEQ ID NO: 33, in a method of producing a transgenic plant and transgenic seeds derived thereof, having improved tolerance to drought stresses of high concentrations of PEG (polyethylene glycol), mannitol and ABA (abscisic acid).  See in particular, Example 5; pages 53-56, Tables 5-1 to 5-7.
The specification, page 18, lines 20-23, says:
“-----One or more amino acids in a native sequence can be substituted with other amino acid(s), the charge and polarity of which are similar to that of the native amino acid i.e. a conservative amino acid substitution,---.”

The specification does not provide guidance in the specification with respect to making amino acid substitutions in SEQ ID NO: 33.   
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 33 could be substituted with any other amino acid.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 33 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein.
Making amino acid substitutions in SEQ ID NO: 33 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid changes in the encoded protein of SEQ ID NO: 33.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
  Thus, making and analyzing proteins with large amino acid changes that have a biological activity would require undue experimentation.
Thus, making and analyzing proteins with large amino acid changes that also have the activity of improving instantly claimed characteristics when overexpressed in a plant would require undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding a protein with unspecified amino acid substitutions relative to SEQ ID NO: 33 (encoded by SEQ ID NO: 32), as encompassed by the claimed method.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability of making large numbers of amino acid substitutions in SEQ ID NO: 33 protein as it provides no working examples of proteins with unspecified amino acid substitutions relative to SEQ ID NO: 33.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having 90% or 95% sequence identity to SEQ ID NO: 33 that can be used in a method of obtaining a plant with instantly claimed characteristics, such as, tolerance to drought stress, water use efficiency etc.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved water use efficiency characteristics, if such plants are even obtainable using the claimed method for its full scope and breadth.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
5.	Claims 18, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed
subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The
court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method for producing a plant, the method comprising transforming a plant with a nucleic acid sequence molecule, wherein the nucleic acid molecule comprises: a) a first nucleic acid having a regulatory sequence capable of causing transcription in a plant: and b) a second nucleic acid encoding a polypeptide, wherein the polypeptide comprises an amino acid sequence that exhibits at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 33,  wherein said first and second nucleic acids are operably linked, wherein said second nucleic acid is heterologous to said first nucleic acid, and wherein expression of said second nucleic acid in a plant increases drought tolerance, thermo-tolerance, osmotic stress tolerance, and or water use efficiency as compared to a control plant of the same species lacking said nucleic acid molecule, or wherein the second nucleic acid sequence comprises a polynucleotide sequence that exhibits at least 90% or 95% nucleic acid sequence identity to the polynucleotide sequence of SEQ ID NO: 32, or wherein the second nucleic acid sequence encodes a polypeptide comprising an amino acid sequence that exhibits at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 32.
	Claim 18 is directed to a nucleotide sequence encoding a polypeptide having at least 90% or 95% sequence identity to instant SEQ ID NO: 33.  This will encompass a genus comprising structures with unspecified changes in the nucleotide sequence of SEQ ID NO: 32 encoding protein(s) with unspecified changes of SEQ ID NO: 33.  This will encompass a genus having species with unknown structures.
	
	The instant specification, however, only describes structure of a nucleotide sequence (Ceres cDNA 12659859) encoding the protein of SEQ ID NO: 33 and its function of imparting improved tolerance to drought stresses of high concentrations of PEG (polyethylene glycol), mannitol and ABA (abscisic acid).  See in particular, Example 5; pages 53-56, Tables 5-1 to 5-7.
	The specification does not describe the function of improved water use efficiency characteristic drought tolerance and other instantly claimed characteristics for representative species with unknown structure(s).  
	There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity (improved water use efficiency characteristics, improved drought tolerance) of SEQ ID NO: 32 encoding SEQ ID NO: 33.  Thus, Applicant’s broadly claimed genus encompasses structures whose function is unrelated to the instantly claimed SEQ ID NO: 32 encoding SEQ ID NO: 33.
	The only species described in the specification is SEQ ID NO: 32, which encodes SEQ ID NO: 33.  Representative Structures (sequences) as encompassed by the breadth and scope of claim are not described in the specification and thus their function is unknown.  
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 30 and 31 are insufficient to describe the claimed genus.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 18, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexandrov et al. (EP 1033405 A2, Published June 9, 2000).
Alexandrov et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence (SEQ ID NO: 74219) encoding the polypeptide of SEQ ID NO: 74222 which has 100% sequence identity to instant SEQ ID NO: 31.  The nucleic acid sequence of SEQ ID NO: 74219 disclosed in the reference has 99.5% sequence identity to instant SEQ ID NO: 30.  The reference further discloses that the vector comprising the nucleic acid sequence (SEQ ID NO: 74219) is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, see pages 22-23, and 327-329), and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end (see pages 23-24, and 327-329).  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses producing transgenic seeds from said transgenic plant.  See in particular, claims 1-34, pages 327- 335, 341-343 and SEQ ID NO: 74219, and SEQ ID NO: 74222.  
Although Alexandrov et al. do not explicitly disclose improving a water use efficiency characteristics (e.g. drought tolerance) in their transgenic plant, such property would be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 74222 protein (100% identity with instant SEQ ID NO: 31, emphasis added) in Alexandrov et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
Instantly claimed method has method steps that are structurally identical to the method steps of Alexandrov et al.  The improved water use efficiency characteristics (e.g. drought tolerance) is inherent to the expression of SEQ ID NO: 74222 (100% identity to instant SEQ ID NO: 31, emphasis added) polypeptide in Alexandrov et al. transgenic plant.
It may be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
Accordingly, Alexandrov et al. anticipated the claimed invention.
7.	Claims 18, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nadzan et al. (US Patent Publication No. 2016/0369294 A1; Published December 22, 2016; seeks priority benefits to several applications filed prior to May 27, 2004).
Nadzan et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a plant transformation vector comprising an expression cassette which comprises a nucleic acid sequence of SEQ ID NO:3045 (100% identity to instant SEQ ID NO: 32) encoding a polypeptide (SEQ ID NO: 3046) which has 100% sequence identity to instant SEQ ID NO: 33  The reference further discloses that the vector comprising said nucleic acid sequence is operably linked to a promoter which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference. The reference also discloses producing transgenic seeds, vegetative tissue or food and feed products from said transgenic plant, or wherein said transgenic plant is soybean.  See in particular, claims 1-26; paragraphs [0002] – [0694].  The sequence listing for SEQ ID NOs: 3045 /3046 says: “useful for making plants with increased drought tolerance”.
The property of increased water use efficiency (same as drought tolerance) would also be inherent to the method of making a transgenic plant comprising over-expressing Nadzan et al. protein of  SEQ ID NOs: 3046 (100% identity with instant SEQ ID NO:33, emphasis added) in Nadzan et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
Accordingly, Nadzan et al. anticipated the claimed invention.

Conclusions
8.	Claims 18, 22 and 23 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINOD KUMAR/Primary Examiner, Art Unit 1663